Exhibit 1.3 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This management discussion and analysis is as of March 8, 2010 and should be read in conjunction with our audited consolidated financial statements for the year ended December 31, 2009 and the related notes included thereto. Our consolidated financial statements are prepared in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”).These principles differ in certain respects from generally accepted accounting principles in the United States (“U.S. GAAP”).The differences as they affect the annual consolidated financial statements are described in note 19 to our audited consolidated financialsStatements. All amounts are expressed in Canadian dollars unless otherwise indicated. The forward-looking statements in this discussion regarding our expectations ofour future performance, liquidity and capital resources and other non-historical statements in this discussion are based on our current expectations and beliefs, including certain factors and assumptions, as described in our Annual
